Johnston, C. J.
(dissenting) : In my opinion, the notice to Weikert should be regarded as a notice to the company. He was more than a local soliciting agent of the company. In addition to soliciting insurance, he collected premiums, delivered policies, and was entrusted with broad powers in the adjustment of losses. Forfeitures are repugnant to a sense of justice, and courts should resort to any reasonable rule of interpretation that will avoid them. . In view of the powers vested in and exercised by Weikert, and the fact that he sought to place additional insurance on the property, and had knowledge *487of it for more than three years before the fire occurred, the condition should be deemed to be waived and the company estopped to insist on a forfeiture. (Insurance Co. v. Gray, 43 Kan. 497, 23 Pac. 637; Hulen v. Insurance Co., 80 Kan. 127, 102 Pac. 52; Cue v. Insurance Co., 89 Kan. 90, 130 Pac. 664.)
After learning of the fire, Weikert sent for plaintiff to meet the adjuster of the company and fix up the loss. The meeting occurred, and the company obtained information from plaintiff respecting the property destroyed, the extent and' value of his loss, and they conferred together as to the cost of rebuilding the house. This action by the company is of itself sufficient to constitute a waiver of the forfeiture. (Assurance Co. v. Bradford, 60 Kan. 82, 55 Pac. 335; Despain v. Insurance Co., 81 Kan. 722, 106 Pac. 1027.)
West, J., joins in this dissent;